     Case 2:18-cv-01493-GMN-DJA Document 82
                                         81 Filed 05/20/20
                                                  05/19/20 Page 1 of 2



 1    MICHAEL C. MILLS, ESQ.
      Nevada Bar No. 003534
 2    BAUMAN LOEWE WITT & MAXWELL
      3650 N. Rancho Dr., Ste. 114
 3    Las Vegas, NV 89130
      Phone: 702-240-6060
 4    Fax: 702-240-4267
      Email: mmills@blwmlawfirm.com
 5
      Attorneys for Defendants,
 6    Landforce Corporation and
      Albert Leon Harris, Jr.
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9

10    ROBERT BARCELON, an individual,                     Case No.: 2:18-cv-01493-GMN-OJA

11
                  Plaintiff,
12

13    vs.

14

15    LANDFORCE CORPORATION
      individually; ALBERT LEON HARRIS,
16    individually; DOES I-X; and ROES
      CORPORATIONS I-X, inclusive,
17

18                Defendants.

19

20

21           STIPULATION AND ORDER TO EXTEND DEFENDANT'S TIME TO REPLY
                  TO PLAINTIFFS' FOUR OPPOSITIONS rECF 78 AND ECF 791
22                     TO DEFENDANT'S MOTIONS rECF 68 - ECF 711
23                                           (FIRST REQUEST)

24                COMES NOW, Plaintiff Robert Barcelon, by and through his counsel of record

25    Ross Moynihan, Esq. of Leslie Stovall, Esq. of Stovall & Associates and Defendants

26    Landforce Corporation and Albert Leon Harris, by and through their counsel of record,

27    Michael C. Mills, Esq. of Bauman Loewe Witt & Maxwell, hereby stipulate that

28    Defendant's may have an extension of time in which to file their Reply to Plaintiff's
                                       STIPULATION AND ORDER (First Request)
                                                  - PAGE 1 OF 2-
      3532536vl
     Case 2:18-cv-01493-GMN-DJA Document 82
                                         81 Filed 05/20/20
                                                  05/19/20 Page 2 of 2



 1    Oppositions ECF 78 and ECF 79 to Defendant's Motions [ECF 68 - ECF 71] up to and

 2    including May 26, 2020.

 3                Approved as to form and content:

 4     DATED this 19th day of May 2020                    DATED this 19th day of May 2020
 5      STOVALL AND ASSOCIATES                            BAUMAN LOEWE WITT & MAXWELL. PLLC
 6      /s/ Ross Moynihan                                 /s/ Michael C. Mills
 7
        ROSS MOYNIHAN, ESQ.                               MICHAEL C. MILLS, ESQ.
 8      Nevada Bar No. 11848                              Nevada Bar No. 003534
        2301 Palomino Lane                                3650 N. Rancho Dr., Ste. 114
 9      Las Vegas, Nevada, 89102                          Las Vegas, NV 89130
        Phone: 702-258-3030                               Phone: 702-240-6060
10      Fax: 702-258-0093                                 Fax: 702-240-4267
        Attorneys for Plaintiff,                          Attorneys for Defendants,
11      Robert Barcelon                                   Landforce Corporation and
                                                          Albert Leon Harris, Jr.
12

13                                          ORDER
14
                  IT IS SO ORDERED.
15
                  DATED      ___
                  DATED this 20th dayday of _2020.
                                      of May, _ _ _ _ _ , 2020.
16

17

18

19

20                                UNITED
                                  Daniel J. STATES
                                            Albregts DISTRICT COURT JUDGE
                                  UNITED    STATES   MAGISTRATE
                                  United States Magistrate Judge JUDGE
21

22

23

24

25

26

27

28
                                       STIPULATION AND ORDER (First Request)
                                                  - PAGE 2 OF 2-
      3532536vl
